Citation Nr: 0328404	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-08 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include a duodenal ulcer, claimed on a direct 
basis and as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his spouse appeared at a hearing held at 
the RO on March 15, 2000.  A transcript of that hearing has 
been associated with the record on appeal.

In a March 2003 statement, the appellant withdrew his 
request, made in April 1999, for a hearing before a member of 
the Board.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant is service connected for PTSD.

4.  The appellant has a current diagnosis of a duodenal 
ulcer.

5.  The appellant was not diagnosed with an ulcer prior to 
1950.

6.  There is no medical evidence relating the appellant's 
duodenal ulcer or any other gastrointestinal disorder to any 
event or injury in service.

7.  The duodenal ulcer is not proximately due to or the 
result of the appellant's service-connected PTSD.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include a duodenal ulcer, 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  Service connection is not warranted for a 
gastrointestinal disorder, to include a duodenal ulcer.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records contain no evidence 
of treatment of a gastrointestinal disorder or 
gastrointestinal symptoms.  At a December 1945 discharge 
examination, the appellant was evaluated as normal except for 
defective vision and hypertrophic tonsils.  His abdomen was 
evaluated as normal, and there had been no recent weight gain 
or weight loss.

At a June 1997 stomach examination, the appellant reported a 
history of peptic ulcer disease in 1950 and of a duodenal 
ulcer.  The examiner diagnosed peptic ulcer disease (duodenal 
bulb).

In an August 1998 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.

At a March 15, 2000 hearing, the appellant and his spouse 
testified that a Dr. C., a private physician, had told the 
appellant that the appellant's PTSD could make his ulcers 
worse.  The appellant had also been advised by a Dr. T., who 
was since deceased, that the appellant's PTSD could aggravate 
his ulcer condition.  The appellant had first been treated 
for a bleeding ulcer in approximately 1955.  He was treated 
again approximately two years later.  In approximately 
January 1998 he had been treated by a Dr. G. in Brooklyn, New 
York.  Recent treatment for ulcers had been at VA facilities.

In a March 2000 statement, the appellant's spouse stated that 
the appellant had had bad stomach pains while in service.  He 
was often nervous and had been treated with morphine pills 
for his stomach pain.  Because he was a corpsman, he had to 
wear a shirt with a large "M" on it to indicate that he had 
been treated with morphine.  No notation of this had been 
made in his medical records.  After service, the appellant 
had been treated by Dr. T.  Dr. T. had diagnosed an ulcer and 
had treated the appellant with Pro-Banthine.  Dr. T. died in 
approximately 1996.  Dr. T's treatment records were no longer 
available.  Records at the hospital where the appellant was 
treated in approximately 1956 for bleeding ulcers were not 
available for treatment that long ago.  The appellant's 
spouse stated that the appellant had been nervous for as long 
as she had known him and that he had always complained about 
his stomach.

In an April 2000 statement, A. C., M.D., (Dr. C.) stated that 
he had treated the appellant since 1982.  The appellant 
suffered from stomach problems, including bleeding ulcers, 
and PTSD.  Dr. C. stated that the ulcers were secondary to 
the appellant's PTSD.

At an August 2000 VA stomach exam, the appellant reported a 
history of a duodenal ulcer in 1945.  An upper 
gastrointestinal x-ray series, done in July 1997, showed a 
deformed duodenal bulb consistent with duodenitis.  An upper 
gastrointestinal series in August 2000 showed deformity of 
the duodenal bulb with thickening of the folds consistent 
with chronic peptic ulcer disease and a superimposed acute 
duodenal ulcer.  The examiner diagnosed history of duodenal 
ulcer in 1945 and acute duodenal ulcer.  The examiner opined 
that it was not likely that the appellant's ulcer disease was 
causally related to his service-connected PTSD.  The ulcer 
disease was not aggravated by the diagnosed PTSD but was more 
likely than not caused by Helicobater pylori (H. pylori).

VA medical records from November 1994 to March 2003 show 
treatment of the appellant for various disabilities, 
including a duodenal ulcer.  An H. pylori breath test, 
performed in November 2000 was positive.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003) (invalidating 38 C.F.R. § 3.159(b)(1)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a November 2002 
Supplemental Statement of the Case, an April 9, 2003 
telephone call, and an August 6, 2003 letter, the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim for service connection.  At those times, the RO 
also informed the appellant that VA would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  Each 
time, the RO also described the evidence that was used in 
deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC, the telephone 
call, and the letter informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant's VA 
medical records, statements from Dr. C., and the appellant's 
service medical records have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  In response to the April 9, 2003 telephone call 
from the RO, the appellant indicated that he knew of no other 
sources of evidence and stated that he had no further 
evidence to submit.  As for VA's duty to obtain any medical 
examinations, the appellant was provided an examination in 
August 2000, and a medical opinion was obtained regarding the 
relationship between the appellant's duodenal ulcer and his 
service-connected PTSD.  Although the June 1997 VA stomach 
examination provided to appellant did not include an opinion 
as to whether the appellant's duodenal ulcer is related to 
his military service, the Board finds that a VA opinion as to 
that issue is not warranted in this case.  The VCAA requires 
VA to provide a medical examination when such a decision is 
necessary to make a decision on a claim.  The VCAA 
specifically indicates that an examination is deemed 
"necessary" only if the evidence of record includes 
competent evidence that the claimant has a current disability 
and that the disability may be associated with the claimant's 
military service but the case does not contain sufficient 
medical evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, as will be explained further below, 
the evidence of record is negative for gastrointestinal 
symptoms during the appellant's active service.  Because 
there is no competent evidence that a duodenal ulcer was 
incurred in service, a further VA examination is not 
warranted.  The Board concludes there is sufficient evidence 
to evaluate the appellant's claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant contends that his duodenal ulcer is secondary 
to his service-connected PTSD.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In this case, the evidence shows that the appellant currently 
has a duodenal ulcer; therefore, he satisfies the criterion 
of having a current disability.  Although the appellant 
reported at the August 2000 VA examination that he had been 
diagnosed with an ulcer in 1945, the medical evidence does 
not support the appellant's recollection.  The appellant was 
discharged from service in December 1945, and his service 
medical records show no treatment for an ulcer or other 
gastrointestinal symptoms.  Indeed, he was evaluated as 
normal at his discharge examination with regard to 
gastrointestinal disorders.  Mere transcription of lay 
history, such as the history reported by the appellant in 
August 2000, is not "competent medical evidence."  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Other than that 
clearly inaccurate report by the appellant, the earliest 
evidence of a diagnosis of an ulcer, even by history provided 
by the appellant, is in 1950, more than four years after the 
appellant's military service.  The preponderance of the 
evidence shows that the appellant's duodenal ulcer was not 
incurred during his active service.  There is no medical 
evidence relating the appellant's current duodenal ulcer to 
any event or injury in service.  Accordingly, the Board finds 
that the preponderance of the evidence shows that the 
appellant's duodenal ulcer is not the result of any event in 
active service.

There is evidence in the record that the appellant's 
gastrointestinal disorder is caused by or aggravated by his 
service-connected PTSD.  Dr. C. stated in April 2000 that the 
appellant's ulcers were secondary to his PTSD.  In this case, 
however, greater weight is given to the opinion of the VA 
examiner who examined the appellant in August 2000 and opined 
that it was not likely that the appellant's ulcer disease was 
causally related to his service-connected PTSD.  The examiner 
explained that the ulcer disease was not aggravated by the 
diagnosed PTSD but was more likely than not caused by H. 
pylori.  A test, performed in November 2000, confirmed the 
presence of H. pylori-a factor not addressed by Dr. C.  
Because Dr. C's opinion does not provide any supporting 
rationale and because it is less complete than the August 
2000 opinion of the VA examiner, in that Dr. C. does not 
address the effect of the presence of H. pylori, greater 
weight is given to the August 2000 VA opinion, and the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection on a secondary 
basis.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include a duodenal ulcer, is denied.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



